   Case 1:19-cv-02624 Document 1 Filed 09/13/19 USDC Colorado Page 1 of 5




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO


 MARCO VERCH,

                               Plaintiff,                     Docket No. 1:19-cv-2624

        - against -                                           JURY TRIAL DEMANDED


 KD KANOPY INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Marco Verch (“Verch” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant KD Kanopy Inc. (“KD Kanopy” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of 2019 goals, owned and registered by Verch, a professional

photographer. Accordingly, Verch seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
   Case 1:19-cv-02624 Document 1 Filed 09/13/19 USDC Colorado Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Colorado and is registered with the

Colorado Department of Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Verch is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at Eupener Str. 55f 50933

Germany.

       6.      Upon information and belief, KD Kanopy is a business corporation organized and

existing under the laws of the State of Colorado, with a place of business at 1921 East 68th

Avenue, Denver, Colorado 80029. Upon information and belief, KD Kanopy is registered with

the Colorado State Department of Corporations to do business in Colorado. At all times material

hereto, KD Kanopy has owned and operated a website the URL: www.KDKanopy.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Verch photographed 2019 goals (the “Photograph”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       8.      Verch is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-120-878.

       B.      Defendant’s Infringing Activities
   Case 1:19-cv-02624 Document 1 Filed 09/13/19 USDC Colorado Page 3 of 5




          10.   KD Kanopy ran an article on the Website entitled 3 Ideas for your Small Business

to Make Big Goals in 2019. See: https://kdkanopy.com/blog/3-ideas-for-your-small-business-

make-big-goals-in-2019/. The article featured the Photograph. A screenshot of the Photograph on

the Website is attached hereto as Exhibit B.

          11.   KD Kanopy did not license the Photograph from Plaintiff for its article, nor did

KD Kanopy have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   KD Kanopy infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. KD Kanopy is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by KD Kanopy

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
   Case 1:19-cv-02624 Document 1 Filed 09/13/19 USDC Colorado Page 4 of 5




       17.    Alternatively, Plaintiff is entitled to statutory damages in an amount up to

$150,000 per work willfully infringed by Defendant, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant KD Kanopy be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’

              profits, gains or advantages of any kind attributable to Defendant’ infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       September 13, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 1:19-cv-02624 Document 1 Filed 09/13/19 USDC Colorado Page 5 of 5




                                           By: /s/Richard Liebowitz
                                                Richard P. Liebowitz
                                           11 Sunrise Plaza, Suite 305
                                           Valley Stream, NY 11580
                                           Tel: (516) 233-1660
                                           RL@LiebowitzLawFirm.com

                                          Attorneys for Plaintiff Marco Verch
